Exhibit 10.9

 



COUGER CAPITAL LIMITED

騰航發展有限公司

 

UNIT 2719, 27/F., TUEN MUN CENTRAL SQUARE, NO.22 HOI WING ROAD, TUEN MUN, N.T.,
H.K.

Tel : 852-2869 6388 Fax : 852-2869 7968

 



Contract

 

 

This Contract is made on 1st January 2019.

 

PARTIES :

COUGER CAPITAL LIMITED BR No.32673659

AND

E.P. TRADING CO., LIMITED BR No.67379307

 

COUGER CAPITAL LIMITED wishes to provide a business address and administrative
services to E.P. TRADING CO., LIMITED for a period of thirty-six (36) months
from 1st day of January 2019 to 31st December 2021 at a monthly Services Fee of
Hong Kong Dollars Twenty Thousand Only (HKD20,000.00) .

 

Services Fee include the following items :

1.Provide a Business Address

2.Administrative Services

3.Management Fee

4.Cleaning Fee

5.Electricity Fee

6.Telephone & Broadband Fee

7.Stationery Fee

8.Sundry Fee

9.Rates & Government Rent Fee

 



/s/ Sandy Cheun   /s/ Terence Ho   Authorized Signatory   Director          
COUGER CAPITAL LIMITED   E.P. TRADING CO., LIMITED   BR No.32673659   BR
No.67379307   1st January 2019   1st January 2019  



 

 